MEMORANDUM**
Roderick Serrano appeals pro se the district court’s judgment dismissing his ac*652tion alleging that various members of the California Department of Industrial Relations and his former employer, Graphics Research, Inc., violated his equal protection and due process rights in the course of denying his application for workers’ compensation benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Kennedy v. Southern California Edison Co., 268 F.3d 763, 767 (9th Cir.2001), and we affirm.
The district court lacked jurisdiction over Serrano’s action because it sought review of a final state court judgment dismissing Serrano’s petition for review of the Workers’ Compensation Appeals Board’s denial of his workers’ compensation claim. See Olson Farms, Inc. v. Barbos a, 134 F.3d 933, 936 (9th Cir.1998) (holding that a claim filed with a state agency that receives a final state court judgment is barred from federal district court review).
Serrano’s contention that the magistrate and district judges exhibited bias by dismissing his action lacks merit. Adverse rulings alone do not support a finding that the judges were biased. See Leslie v. Grupo ICA, 198 F.3d 1152, 1160 (9th Cir. 1999).
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.